Citation Nr: 1547603	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  06-32 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for low back disability, to include as secondary to service-connected disability.

2.  Entitlement to an effective date prior to September 27, 1997, for a total disability rating due to individual unemployability based on service-connected disabilities (TDIU), to include under 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

David Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to February 1974.

These matters come before the Board of Veterans' Appeals (BVA or Board) from March 2006 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction of this case belongs to the RO in Boston, Massachusetts.

The March 2006 rating decision granted entitlement to a TDIU and assigned an effective date of September 27, 1997, which the Veteran appealed to the Board.  In a February 2009 decision, the Board denied an effective date prior to September 27, 1997, for TDIU.  The Veteran appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claims.  In a February 2010 Joint Motion for Remand, which the Court granted in an Order dated later in February 2010, the Secretary of VA and the Veteran determined that a remand was necessary to ensure compliance with prior Board remand orders and to decide whether VA satisfied its duty to assist the Veteran in determining at what point in time he became unemployable due to service-connected disabilities.  Therefore, the Court vacated and remanded the Board's decision denying an effective date prior to September 27, 1997, for TDIU.

This case was most recently before the Board in January 2014 and was remanded to schedule the Veteran for a hearing before a Member of the Board.  In correspondence, including that received in April 2015, the Veteran has indicated that he no longer wants a Board hearing on these matters.

The issues of entitlement to service connection for low back disability and entitlement to an effective date prior to September 27, 1997, for the award of a total disability rating due to individual unemployability based on service-connected disabilities (TDIU) under 38 C.F.R. § 4.16(b) are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The schedular requirements for a grant of TDIU were not met until September 27, 1997.


CONCLUSIONS OF LAW

The criteria for an effective date earlier than September 27, 1997, for the grant of a TDIU under 38 C.F.R. § 4.16(a) have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated in October 1991, the Veteran indicated that he had last worked full time in May 1989 as a United States Postal Service employee.  He noted that he had worked as temporary tax personnel in February 1990.  He further reported that he had completed high school and had two years of college.

A March 2006 RO rating decision granted TDIU, effective September 27, 1997.

The Veteran's service-connected disabilities are hypertensive cardiovascular disease with nephrosclerosis, rated 30 percent from December 3, 1980; diabetes mellitus, rated 20 percent from July 30, 1986; peripheral neuropathy of the left lower extremity, rated 20 percent from September 27, 1997; peripheral neuropathy of the right lower extremity, rated 20 percent from September 27, 1997; impotency, rated 20 percent from March 11, 1998; skin disability, rated 10 percent from April 22, 1991; retinopathy, rated 10 percent from July 1, 2005; hypertension, rated 10 percent from October 18, 2006; left upper extremity diabetic neuropathy, rated 10 percent from October 18, 2007; right upper extremity diabetic neuropathy, rated 10 percent from October 18, 2007; hiatal hernia, rated 0 percent , and aneurysm, rated 0 percent.  

The Veteran's combined service-connected disability rating for compensation has been 30 percent from December 3, 1980; 40 percent from July 30, 1986; 50 percent from April 22, 1991; 70 percent from September 27, 1997; 80 percent from March 11, 1998; and 90 percent from October 18, 2007.  TDIU was assigned, effective September 27, 1997.

TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For purposes of a total rating based on individual unemployability, disabilities affecting a single body system such as the digestive system will be considered one disability.  38 C.F.R. § 4.16(a) (2015).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from that date.  Otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

A review of the evidence of record indicates that the Veteran first met the percentage rating standards to be considered for individual unemployability, effective September 27, 1997.  38 C.F.R. § 4.16(a) (2015).  The evidence shows that his service-connected disabilities prevented him from engaging in substantially gainful employment consistent with his education and occupational experience as of September 27, 1997.  Accordingly, as entitlement to TDIU under 38 C.F.R. § 4.16(a) did not arise prior to September 27, 1997, based on a lack of qualifying percentage rating of disabilities, which is after the date of the Veteran's October 1991 claim, an earlier effective date is not warranted in this case for TDIU pursuant to 38 C.F.R. § 4.16(a).  38 C.F.R. §§ 3.400(o)(2), 4.16(a) (2015).
ORDER

An effective date prior to September 27, 1997, for the award of a TDIU under 38 C.F.R. § 4.16(a) is denied.


REMAND

The Veteran asserts that he should be assigned TDIU effective earlier than September 27, 1997.  However, the Veteran did not meet the percentage rating standards to be considered for individual unemployability benefits prior to September 27, 1997, pursuant to 38 C.F.R. § 4.16(a).  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation and Pension Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b) (2015).

In this case, the Board finds that based on a July 1990 letter from the Veteran's private physician, there is evidence suggesting that the Veteran was unable to secure and follow a substantially gainful occupation due to service-connected disability prior to September 27, 1997.  A September 2013 employment evaluation by a Certified Rehabilitation Counselor indicated that the Veteran had been unemployable due to service-connected disabilities since 1992.  Therefore, the Board finds that referral of the claim to the Director, VA Compensation and Pension Service, is warranted, as the Board lacks the authority to assign an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

As for entitlement to service connection for low back disability, including as secondary to service-connected lower extremity peripheral neuropathy, in May 2012, the Veteran underwent a VA examination that was to address the medical matters raised by that issue.  The Board observes that the examiner did not provide a rationale for the opinion expressed and whether the Veteran's low back disability was caused by or aggravated by service-connected lower extremity peripheral neuropathy.  Based on the foregoing, the Board finds that the Veteran should be provided a VA examination that addresses those issues.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director, Compensation and Pension, for a determination as to whether the Veteran was entitled a TDIU prior to September 27, 1997, pursuant to 38 C.F.R. § 4.16(b).  Include in the referral a full statement of the service-connected disabilities, employment history, education, and vocational attainment and all other factors having a bearing on the issue.

2.  Obtain and associate the Veteran's complete VA treatment records since August 28, 2013.

3.  Then, schedule the Veteran for a VA examination of the claimed low back disability.  The examiner must review the claim file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has low back disability that (a) is etiologically related to active service, (b) is proximately due to or the result of the service-connected lower extremity peripheral neuropathy, or (c) was aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected lower extremity peripheral neuropathy.  The rationale for all requested opinions should be provided.

4.  Then, readjudicate the claims for TDIU benefits prior to September 27, 1997, under 38 C.F.R. § 4.16(b) and entitlement to service connection for a low back disability.  If any of the decisions are adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


